                       Case 1:21-mj-05218-JGD Document 1 Filed 05/07/21 Page 1 of 1
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         District of
                                                     __________      Massachusetts
                                                                  District of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 21-mj-5218-JGD
                The Person of Daniel Stasiak                                 )
                                                                             )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-2 hereto, which is incorporated by reference herein.

located in the                                    District of              Massachusetts               , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B-2 hereto, which is incorporated by reference herein.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 U.S.C. § 2252A                         Possession and distribution of child pornography



          The application is based on these facts:
        See Affidavit of FBI Special Agent Adam Morin, attached hereto and incorporated herein.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                      Applicant’s signature

                                                                                                Adam Morin, Special Agent, FBI
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                     Telephone                        (specify reliable electronic means).

          May 7, 2021
Date:
                                                                                                        Judge’s signature

City and state: Boston, Massachusetts                                                   Hon. Judith G. Dein, U.S. Magistrate Judge
                                                                                                      Printed name and title
